I disagree with the majority's analysis that appellee's loss occurred at the point when the city entered the demolition order. I read the EXCLUSION section relied on by the majority to exclude only "tear down-clean up" type expenses and not to exclude coverage of loss claims for vandalism which occurred prior to the actual demolition. The appellant did not cite or rely upon this section of the policy in its brief or argument to this court as a basis for nonliability. I therefore conclude that appellant's construction of that section is the same as mine and therefore such section is irrelevant to the analysis.
Appellant's contention that the trial court's assessment of replacement cost damages contradicts the contract language is correct. Furthermore, appellee failed to establish the extent of his damages as opposed to the existence of damages.
Though not necessary to determine the case in light of appellee's proof-of-damage failure as noted above, I would also sustain appellant's second assignment of error. The appellee must substantially comply with all conditions precedent to recovery, not merely comply with substantially all of the conditions. I conclude that appellee failed to substantially comply with one or more of the condition precedents with respect to most, if not all, of the acts of vandalism claimed by appellee.
I would also overrule appellant's third and fourth assignments of error as moot.